Case 20-40942-bem   Doc 31   Filed 11/16/20 Entered 11/16/20 10:02:09   Desc Main
                             Document     Page 1 of 6
Case 20-40942-bem   Doc 31   Filed 11/16/20 Entered 11/16/20 10:02:09   Desc Main
                             Document     Page 2 of 6
Case 20-40942-bem   Doc 31   Filed 11/16/20 Entered 11/16/20 10:02:09   Desc Main
                             Document     Page 3 of 6
Case 20-40942-bem   Doc 31   Filed 11/16/20 Entered 11/16/20 10:02:09   Desc Main
                             Document     Page 4 of 6
Case 20-40942-bem   Doc 31   Filed 11/16/20 Entered 11/16/20 10:02:09   Desc Main
                             Document     Page 5 of 6
Case 20-40942-bem   Doc 31   Filed 11/16/20 Entered 11/16/20 10:02:09   Desc Main
                             Document     Page 6 of 6
